 



EXHIBIT 10.14
Summary of Compensation Payable to Named Executive Officers
Base Salary. The Compensation Committee (the “Committee”) of the Board of
Directors of Yahoo! Inc. (“Yahoo!”) has previously approved the annual base
salaries of Yahoo!’s principal executive officer, of Yahoo’s principal financial
officer and of the executive officers who were named in the Summary Compensation
Table of Yahoo!’s Proxy Statement filed with the Securities and Exchange
Commission on April 30, 2007 and are currently employed by Yahoo! (together, the
“Named Executive Officers”). The following table shows the current annualized
base salary rate for 2008 for each of the Named Executive Officers:

          Name and Principal Position   Salary Jerry Yang
Chief Executive Officer and Chief Yahoo   $ 1   Susan Decker
President   $ 815,000   Blake Jorgensen
Chief Financial Officer   $ 450,000   Michael J. Callahan
Executive Vice President, General Counsel and Secretary   $ 360,000  

Bonus. In addition to receiving a base salary, Yahoo!’s Named Executive Officers
are also generally eligible to receive an annual bonus.
Ms. Decker will be eligible to receive an annual target cash bonus of 150
percent of her base salary for the year. Mr. Jorgensen is eligible to receive an
annual target cash bonus of 100 percent of his base salary for the year.
Mr. Callahan is also generally eligible to receive an annual bonus. In each
case, the amount of an executive’s annual bonus, if any, will be determined by
the Committee based on the executive’s and Yahoo!’s performance for the relevant
year.
Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time at the discretion of
the Committee. Equity-based incentives granted by Yahoo! to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.

